Citation Nr: 1017197	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  08-09 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD) and somatoform disorder, and, if so, whether 
the reopened claim may be granted.


REPRESENTATION

Appellant represented by:	Attorney Darla Lilley



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1967 to August 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

As discussed below, the issue of entitlement to service 
connection for a psychiatric disorder, to include PTSD and 
somatoform disorder, on the merits, is herein REMANDED to the 
RO.  VA will notify the appellant if further action is 
required.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in a May 2005 
rating decision.  That decision is final based upon the 
evidence of record at that time.

2.  The evidence added to the record since the May 2005 
rating decision bears directly and substantially upon the 
issue of service connection for a psychiatric disorder, to 
include PTSD and somatoform disorder.  In addition, it raises 
a reasonable possibility of substantiating the claim, and is, 
by itself or in conjunction with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of this issue, warranting 
reopening of the previously denied claim.


CONCLUSION OF LAW

Evidence submitted since the May 2005 rating decision, 
wherein the RO denied service connection for PTSD, now 
claimed as a psychiatric disorder, to include PTSD and 
somatoform disorder, is new and material; thus, the claim may 
be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156(a), 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his attorney of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In May 2006 VA sent the Veteran a letter informing him of the 
types of evidence needed to substantiate his claim and its 
duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the August 2007 rating 
decision, March 2008 SOC, and August 2008 SSOC explained the 
basis for the RO's action, and the SOC and SSOC provided him 
with an additional period to submit more evidence.  It 
appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
attorney has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the U.S. Court of Appeals for Veterans 
Claims in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date.  This requirement was fulfilled in 
the May 2006 letter which VA sent to the Veteran.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim.  Since the 
Veteran's claim for service connection is being reopened 
herein and the May 2006 letter discussed the evidence and 
information that is necessary to establish entitlement to the 
underlying claim, the notice requirements of Kent have been 
met.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Relevant Law, Factual Background, and Analysis 

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  New and material evidence is defined 
as evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  Only evidence presented since the last final 
denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material 
evidence had been presented) will be evaluated, in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen the prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. 
§ 3.303.

Alternatively, service connection based on continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-
96; see Hickson, supra, at 253 (lay evidence of in-service 
incurrence is sufficient in some circumstances for purposes 
of establishing service connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit has stated that competent 
medical evidence is not required when the determinative issue 
in a claim for benefits involves either medical etiology or a 
medical diagnosis.  Instead, under section 1154(a), lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when a lay person is competent to 
identify the medical condition, the lay person is reporting a 
contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009)

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  With respect to the second element, if the 
evidence shows that the Veteran did not serve in combat with 
enemy forces during service, or if there is a determination 
that the Veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the Veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  The Veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-
IV), as the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.

The Court recently held that claims for service connection 
for PTSD encompass claims for service connection for all 
psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 
1 (2009) (scope of mental health disability claim includes 
any mental disability that may reasonably be encompassed by 
the claimant's description of the claim, reported symptoms, 
and other information of record).

With the above criteria in mind, the procedural history and 
relevant evidence will be summarized.  A May 2005 rating 
decision denied service connection for PTSD.  The Veteran did 
not appeal that rating action, and it therefore became final.  
In March 2006 the Veteran filed a request to reopen his claim 
for service connection for a psychiatric disorder, to include 
PTSD.

Reviewing the evidence of record at the time of the RO's May 
2005 decision that denied service connection for PTSD, the 
Veteran's service treatment records do not show any 
complaints, treatment or diagnoses related to psychiatric 
disorders.  His service personnel records show that he served 
in Thailand from August 1970 to August 1971, and in Germany 
from September 1971 to April 1973.  His primary occupational 
specialty was pilot.  The Veteran's decorations and medals 
include the Vietnam Service Medal, Republic of Vietnam Cross 
of Gallantry, and Republic of Vietnam Campaign Medal.

In his August 2004 claim the Veteran described combat duty as 
a crew member on rescue helicopters out of a base in Nakhon 
Phanom in missions to Laos and Vietnam.  He said there was an 
enemy base on the border of Laos.  It was not a free fire 
zone and they did not fire on each other.  On one mission, 
while searching for a downed pilot, two other helicopters 
were shot down.  This incident caused the Veteran to have 
feelings of guilt.  

October 2000 VA treatment records indicate that the Veteran 
had been depressed since 1996, when he had to retire from the 
Postal Service because of trouble with his back and knees.  
He had been irritable, angry, upset, and depressed, and he 
had been taking Zoloft since around 1996.  There were no 
symptoms of other mental illness.  The treatment records 
indicate history, apparently provided by the Veteran, to the 
effect that he flew on 66 missions after the combat was over, 
and that he was shot in the leg.  It was noted that there 
were not any records of his being shot in the leg, and that 
he was not awarded a Purple Heart because it did not happen 
in combat.  The Veteran reported that in the past he had 
suffered with bad dreams, and he said he still did once in a 
while if he did not wear his CPAP machine.  He said he would 
get nervous when he heard sirens, and he could not stand 
fireworks.  The treating psychiatrist observed that the 
Veteran did not have any agitation or retardation.  The 
Veteran's speech was "OK" but he was preoccupied with 
economic and vocational problems.  His mood was angry and his 
affect was appropriate, and the psychiatrist indicated that 
the Veteran did not have any psychosis.  He was diagnosed 
with depression and "rule out" PTSD, and he was assigned a 
global assessment of functioning (GAF) score of 70.

May 2001 VA treatment records indicate that the Veteran was 
diagnosed with depression and was assigned a GAF score of 70.  
He was described as doing "OK" when he took Zoloft, and he 
still had problems at times with his temper.  

The Veteran's wife wrote in an August 2004 statement that she 
was having difficulty sleeping at night because the Veteran 
was restless and would push her out of bed.  She would ask 
him to sleep in his recliner so she could get some rest.  The 
Veteran wrote in an August 2004 statement that he had 
nightmares and would hit and push his wife.  He could not go 
to baseball games or July 4th celebrations because of the 
extensive use of fireworks.  Sirens from fire trucks and 
ambulances also disturbed him.

January 2004 VA treatment records indicate that the Veteran 
was having no problems with the medications prescribed at the 
mental health clinic.  His problems with depression were 
intermittent, and were secondary to current stressors.  The 
Veteran noted problems with raising two young children, due 
to having a neighbor with psychiatric problems.

Regarding the evidence of record submitted in conjunction 
with the Veteran's request to reopen his claim, he had a 
psychological evaluation in October 1998 as part of a Social 
Security claim.  It was noted that the Veteran maintained 
"much bitterness" related to how he was treated by the 
Postal Service after his back injury.  There was no looseness 
of associations or tangentiality evident in his conversation.  
He indicated that his sleep pattern was marked by pain, and 
he denied significant nightmares.  He described recent 
episodes of suicidal ideation and flashbacks after a July 4th 
fireworks display the previous summer.  He was oriented to 
person, place, and time, and his concentration and attention 
to tasks varied from impaired to borderline.  The examiner 
felt that the Veteran's insight into his current situation 
was borderline.  He diagnosed the Veteran with a mood 
disorder secondary to chronic back pain with major depressive 
features, and "rule out" anxiety disorder, NOS (not 
otherwise specified) with posttraumatic features.  He was 
assigned a GAF score of 50.

In June 2000 the Veteran underwent another evaluation as part 
of a Social Security claim.  He walked with a cane, and 
reported arthritis in his leg from an old military injury and 
severe pain in his back due to arthritis.  He reported 
injuring his back while working for the Postal Service.  He 
said that he was treated with a variety of analgesics and 
muscle relaxants, but that they did not do much.  He felt 
tired, occasionally irritable, suffered from insomnia, had no 
libido, and occasionally felt so miserable that he wished he 
would die.  The examiner observed that the Veteran's fund of 
general knowledge was relatively high.  He denied auditory 
and visual hallucinations, delusions, abnormalities of 
behavior, or unusual fears.  The examiner diagnosed the 
Veteran with dysthymic disorder, with a GAF score of 50.

January 2005 VA treatment records indicate that the Veteran 
complained of decreased sleep and nightmares related to his 
experiences in Vietnam and a terminal illness inflicting his 
wife.  At March 2005 VA mental health treatment, he discussed 
the recent death of his wife.  He also discussed Vietnam and 
the smell of death, and said he had not let his wife use 
Lysol in their house because it reminded him of Vietnam, the 
morgue, and cleaning the planes.  At April 2005 VA treatment 
the Veteran said that the death of his wife had exacerbated 
the memories of violence and death from Vietnam.  He 
described the North Vietnamese Army killing the projectionist 
at the officers' club.  His nightmares were continuing and he 
could not tolerate the sounds of fire engines, ambulances, or 
anything with sirens.  The Veteran described an individual 
named B.M. getting his head hacked off with a machete and two 
CIA men being lost on another mission.  He also discussed his 
loss of faith in the government because of the war in 
Vietnam, and said he could not say anything about seeing 
napalm being dropped on Laos because it was a secret.  
Thinking this about made his "hair stand on end."  

At June 2005 treatment the Veteran was described as irritable 
and resentful.  He was diagnosed with PTSD with sleep 
deprivation syndrome, mild; depressive disorder, NOS; 
personality disorder, irritable, argumentative; alcohol 
abuse; and sleep apnea.  It was noted that he was mourning 
the death of his wife.  He said in September 2005 that the 
was doing a little bit better, but he also reported feeling 
depressed and having nightmares.  At March 2006 treatment the 
Veteran reported that he was drinking alcohol to fall asleep 
and that his temper was out of control.

The Veteran wrote in March 2006 that a VA mental health 
professional told him that he had the worst case of PTSD she 
had ever seen.  The Veteran wrote in a stressor statement 
that from 1970 to 1971 he was subjected to rocket attacks, 
ground fire, small arms fire, and that he served in air crews 
on recovery missions.  In a statement that was dated August 
2004 but not submitted until after the prior final rating 
decision, the Veteran wrote that he had uncontrolled 
movements associated with nightmares such as striking his 
wife in the face and kicking her out of bed.  His temper had 
gotten worse and he had a low tolerance for anything that 
irritated him, such as kids, dogs, and neighbors.

The Veteran had a VA examination in January 2008 at which he 
reported having been in Vietnam for 90 days.  He indicated 
that he was wounded in Thailand but did not receive a Purple 
Heart.  He said that he began having symptoms of emotional 
distress while in Vietnam, and that a fire engine or 
ambulance would make him tear up.  Fireworks caused him to 
become upset, he had "instant anger," distrusted people, 
and had an aversion to crowds.  The Veteran also indicated 
that he had a history of nightmares and that he had images of 
red tracers.  He did not have a social life, and he indicated 
that anger management problems interfered with his 
relationships.  

The examiner noted that the Veteran was able to engage in a 
normal range and variety of activities of daily living, and 
was well dressed and groomed.  However, he seemed unable to 
resist over-explaining his answers, and he was distractable 
and irritable.  His thought process was logical, coherent, 
and relevant.  The Veteran was described as an interactive, 
articulate, verbal, and cooperative individual but with poor 
social skills.  He seemed intelligent, and his speech was 
well understood.  He was oriented to time, place, person, and 
situation, his reasoning was good, and he exhibited a degree 
of psychomotor restlessness and agitation.  He indicated that 
his short term memory was poor and his sensorium was a bit 
cloudy.  The examiner noted that the Veteran's psychological 
symptoms were anxiety, depression, insomnia, crying spells, 
anhedonia, and nightmares.  He had some head and stomach 
pain, anger control problems, and reported seeing visual 
phenomena, including movement in his room and sensing that 
his late wife was visiting him.  

The VA examiner opined that the Veteran did not truly fit the 
criteria for a diagnosis of PTSD, and he noted that he had to 
be prompted to indicate any direct symptoms of PTSD.  The 
examiner also noted that the Veteran's pattern of 
symptomatology was vague.  He was diagnosed with 
undifferentiated somatoform disorder, and he was assigned a 
GAF score of 65.  The examiner based the diagnosis in part on 
testing which was administered at the examination.

At February 2008 VA mental health treatment the Veteran 
indicated that he was upset about his son's behavior.  His 
diagnosis was anxiety disorder, NOS, and alcohol abuse by 
history.

In November 2008 the Veteran's attorney submitted a treatise 
discussing the incidence of somatoform dissociative disorder 
in World War I soldiers, somatization in PTSD, and trauma and 
somatization.

The Board finds that the evidence received since the May 2005 
denial of the claim is relevant to and probative of the issue 
as to whether the Veteran has a service-connected psychiatric 
disorder, to include PTSD and somatoform disorder.  Taking 
this evidence as credible, for the sole purpose of the 
request to reopen, it is found that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a).  Where there is such evidence, "[t]his 
does not mean that the claim will always be allowed, just 
that the case will be reopened and the new evidence 
considered in the context of all other evidence for a new 
determination of the issues."  Smith v. Derwinski, 1 Vet. 
App. 178, 180 (1991).

ORDER

New and material evidence having been submitted, the 
Veteran's claim for service connection for a psychiatric 
disorder, to include PTSD and somatoform disorder, is 
reopened and, to that extent only, the claim is granted.


REMAND

In January 2008 the VA examiner diagnosed the Veteran with an 
undifferentiated somatoform disorder.  The Court of Appeals 
for Veterans Claims has found, in Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007), that once VA undertakes the effort to 
provide an examination it must provide an adequate one.  In 
the present case, the January 2008 VA examiner did not offer 
a nexus opinion, i.e., as to whether the Veteran's current 
undifferentiated somatoform disorder is causally connected to 
his active military service.  Therefore, the Board finds that 
a medical opinion must be obtained before the claim for 
service connection can be decided on the merits.

Accordingly, the case is REMANDED for the following action:

1.	Request that the Veteran provide 
sufficient information, and, if 
necessary, authorization, to enable the 
RO to obtain any additional evidence, 
not already of record, which pertains 
to the claim for service connection for 
a psychiatric disorder, to include PTSD 
and somatoform disorder.  Invite the 
Veteran to submit all pertinent 
evidence in his possession, and explain 
the types of evidence which it is his 
ultimate responsibility to submit.

2.	Request an examination report addendum 
from the examiner who conducted the 
January 2008 examination.  The claims 
file, to include a copy of this Remand, 
must be made available to the examiner.  
If the January 2008 examiner is not 
available, the RO should request review 
of the Veteran's claims file by another 
provider.  In either event, a medical 
opinion should be provided as to:

a.	Whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the Veteran's current 
undifferentiated somatoform disorder, or 
any other diagnosed psychiatric disorder, 
was caused directly by or arose during 
his active military service or is 
otherwise causally or etiologically 
related to service, OR whether such an 
incurrence, or causal or etiological 
relationship, is unlikely (i.e., less 
than a 50 percent probability), with the 
rationale for any such conclusion set out 
in the report.  If the examiner cannot 
state an opinion without resorting to 
mere speculation, he or she should state 
why this is so.  

b.	Note:  As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.

3.	Thereafter, the RO should readjudicate the 
Veteran's claim for service connection for an 
acquired psychiatric disorder, to include PTSD 
and somatoform disorder, noting that any 
mental disorders must be considered in 
accordance with the Clemons precedent.  If the 
benefits sought on appeal remain denied, the 
Veteran and his attorney should be provided 
with an SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


